Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed on 6/09/2021.
Claims 1-30 are pending for this examination.
Claims 1, 4, 11, 21, and 24 were amended.

Allowable Subject Matter
Claims 1-30 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for implementing virtual machines (VMs) using hypervisors to arrange for linking multiple VMs to individual physical hardware elements, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method for operating reconfigurable processors in a system, where configuring a plurality of VMs in respective sets of configurable units in the one or more reconfiguration processors, and stopping and unloading a selected VM in the plurality of VMs and configuring a different VM in the one or more reconfigurable processors while other VMs continue executing / operating as claimed.  Applicant argues these limitations on Pages 8-11 of Applicant’s Remarks filed 6/09/2021, which Examiner finds to be persuasive over the cited prior art, and further indicates that prior arts usually only teach utilizing multiple VMs to physical hardware or the process of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khandros et al. (US 2019/0056969) teaches a virtual machine system implemented on one or more CPUs.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183